Exhibit 10.1

 

 

October 31, 2017

 

 

 

William L. Hodges

401 May Court

Raleigh, North Carolina 27609

 

Dear Bill,

 

I am pleased to extend the terms of your employment with Novan, Inc. (the
“Company”) as interim Chief Financial Officer until the earlier of March 20,
2018 (the “Extension Period”) or when a permanent CFO is hired.  This letter
amends the terms of your employment, as described in the offer letter dated
March 21, 2017 and further amended on June 28, 2017 and August 10, 2017 (the
“Offer Letter”) during the Extension Period.

 

Except as otherwise described below, your compensation during the Extension
Period will be governed by this paragraph.  Your base salary during the
Extension Period will continue as described in the Offer Letter.  You will
continue to be eligible to participate in employee benefits and paid time off in
accordance with the Company’s current policies.

 

Please sign and date one (1) copy of this letter and return it to me by October
31, 2017.  Please let me know if you have any questions.

 

Regards,

 

 

 

/s/ G. Kelly Martin_______

G. Kelly Martin

Chief Executive Officer

 

 

 

I agree to the amended terms of employment described above, this 31 day of
October, 2017.

 

 

/s/ William L. Hodges_____

William L. Hodges

 

 

 